PER CURIAM.
Appellant, Ernest Walton, seeks review of his aggravated battery conviction, arguing that he was deprived of his constitutional right to cross-examine a state witness, and that the trial court improperly denied his request to proffer certain testimony during cross-examination of the same witness. After reviewing the record and the arguments, we conclude that any error on the part of the trial court in regard to these issues was harmless. State v. DiGuilio, 491 So.2d 1129 (Fla.1986).
AFFIRMED.
ERVIN, WENTWORTH and MINER, JJ., concur.